DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 May 2021 has been entered.
 
Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Final Office Action filed 11 February 2021 and not repeated herein is overcome and hereby withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3-5, 7-9, 21-27, and 29-34 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Instantly pending claim 1 recites “the barrel has a mass of at least 9.7 grams, and the neck has a mass of at least about 15 grams” for which there is insufficient written description support.  The Examiner notes that there is a disclosure of a section of a container having a mass of 9.7 grams (see Table 5 of Applicant’s specification as filed) however there is no indication that this mass is found specifically a barrel portion.  Additionally, there is no written description support for the claimed open-ended range of at least 9.7 g.  Similarly, Applicant’s specification makes no disclosure about the mass of a neck of the container and there is no written description support for the claimed open-ended range of “at least about 15 grams”.  The Examiner notes that Applicant has not indicated specifically where written description support for the above cited claim language can be found in the instant specification.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9, and 21-26, and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Higareda et al., US 2012/0175338 (“Higareda”) in view of Peters et al., US 2012/0199515 (“Peters”)(both references previously cited).
Regarding claims 1, 3, 4, 21, and 22, Higareda discloses an improved top load strength resin container having a base, a barrel comprising a plurality of sidewalls which connect to and extend away from the base, a neck region and an opening [0003, 0010, 0043, Fig. 1]. The container may be formed from PET [0042]. Higareda teaches that by adjusting the structural features of the container wall it is possible to reduce the weight 3 wherein the container exhibits an average top load strength of 60.7 lbf [0080-0081, Fig. 22]. The mass to volume ratio of this container is about 0.049 g/cm3 which meets the requirement of claim 1. The average top load strength of the container meets the top load strength limitation recited in claims 1 and 21. The mass of the container reads on the mass recited in claim 3 and 21 and the internal volume reads on the volume recited in claim 4.  The container comprises a sidewall the thickness which varies from 0.013 to 0.016 inches (i.e. from about 0.33 to about 0.4 mm) [0080, Table 14 – top line] which reads on the claimed sidewall thickness range.  
Higareda is silent the PET resin of the container having an intrinsic viscosity (IV) of from 0.68 to 0.75 dL/g.
Peters discloses a PET resin composition which is suitable for producing blow molded containers and which exhibits improved gas barrier properties while maintaining mechanical strength and transparency [abstract, 0005, 0115, 0133, 0134, 0219]. Peters teaches an example of the disclosed PET resin composition (Example 7) which has an IV value of 0.746 dL/g, an L* value of 94.15, an a* value of -0.1, and a b* value 0.12 [0218, Table 2].  
Higareda and Peters are both directed towards containers formed from a PET resin. It would have been obvious to one of ordinary skill in the art at the time of the instant application was effectively filed to have modified the container of Higareda by forming it from the PET resin composition of Example 2 disclosed by Peters with the 
The IV value of PET resin of the container of modified Higareda would have been 0.746 which reads on the claimed IV value range. Taking into account the L*, a*, and b* values of the PET resin taught Peters, the Examiner calculates that the ΔE*ab value of the resin composition is about 1.58 relative to the PET standard recited in the claims. 
Regarding the PET resin being a post-consumer recycled material as recited in claim 1, it is noted that this limitation is product-by-process limitation as it pertains to the way the PET was produced or sourced and not to any particular chemical or physical property of the PET resin. It is the Examiner’s position that a post-consumer recycled PET is chemically and physically identical to at least some grades of virgin PET. This position is supported by the fact that the PET resin taught by Peters has the same IV, L*, a*, and b* values as the PCR PET claimed and disclosed by Applicant. 
Regarding the storage modulus of the claimed container it is noted that Applicant’s specification also discloses that the PET resin of the container has a particular storage modulus and intrinsic viscosity and that the storage modulus and intrinsic viscosity of the resin is generally dependent on the average molecular weight of the polymer of the resin [0053, 0063]. From the above described disclosure regarding 
Regarding the mass of the barrel and neck of the bottle the Examiner contends that it is logical that the strength of a bottle can be varied by varying thickness of the bottle sidewall (i.e. the barrel and neck) and by extension varying the mass of the barrel and neck. It is also logical that increasing the thickness of the sidewall of a bottle comes at the price of using more material and therefore results in an increase in the manufacturing cost.  As such, the Examiner contends that it would have been obvious to have varied thickness of the barrel and neck of the container of modified Higareda through routine experimentation to arrive at a bottle having the desired strength properties while keeping production cost in mind.  Varying the thickness of the neck and sidewall of the container of modified Higareda through routine experimentation would have produced a bottle that is the same as that claimed (see MPEP 2144.05 II). 
Regarding claim 5, Higareda teaches that Bottle 80 comprises a sidewall having a maximum thickness of 0.014 inches (i.e. about 0.356 mm)[0080, Table 14 – under “90°”] which reads the claimed maximum wall thickness.
Regarding claim 9, Higareda teaches that the container may comprise threads at the neck region in to allow for a screw cap to be used to close the mouth of the 
Regarding claims 23-25, Higareda teaches that at least one of the sidewalls of the disclosed container has a thickness ranging from 0.018 inches to 0.023 inches (i.e. from about 0.457 to about 0.584 mm) [0080, Table 14, under “270 °”] which reads on the claimed sidewall.
Regarding claim 26, modified Higareda is silent regarding the thickness of the mouth of the disclosed container. However, it logically follows the thickness that the strength of any section of the disclosed container is determined by the thickness of the section.  As such, the Examiner contends that it would have been obvious to one of ordinary skill in the art to have increased or decrease the thickness of the container disclosed by modified Higareda through routine experimentation in order to achieve a desired strength while at the same time trying to reducing the amount of material used (and therefore the cost) in the container (see MPEP 2144.05 II).  Varying the thickness of the mouth portion of the container of modified Higareda through routine experimentation would have produced a container that is the same as that claimed.  
Regarding claim 27, Higareda teaches that the container may comprise threads at the neck region (i.e. the mouth) in order to allow for a screw cap to be used to close the mouth of the container [0045, Fig. 4].  
Regarding claims 29-31, Peters teaches that example composition having an L* value of from 94.15, an a* value of -0.1, and a b* value of from 0.12 [0218, Table 2, Example 7] which reads on or render obvious the claimed L*, a*, b*, and ΔE*ab
Regarding claim 32, Higareda discloses an embodiment of the container (referred in the reference as Bottle 80) having an average mass of 40.1 g [0080-0081, Fig. 22].  The mass of the disclosed container is so close (i.e. within 0.25%) to the mass of the claimed container that the two containers would be expected to have essentially the same physical properties. As such, in the absence of objective evidence regarding the criticality of the claimed container weight, the Examiner reasonably interprets the mass of the container of modified Higareda as being close enough to support a prima facie case of obviousness (see MPEP 2144.05 II).  
Regarding claim 33, Peters does not teach or suggest that the disclosed PET resin is required to be solid-state polymerized.  
Regarding claim 34, regarding the mass of the barrel and neck of the bottle the Examiner contends that it is logical that the strength of a given position of a container can be varied by varying thickness of the sidewall and by extension varying the mass of the sidewall.  It is also logical that increasing the thickness of the sidewall of a bottle comes at the cost of using more material and therefore results in an increase in the manufacturing cost.  As such, the Examiner contends that it would have been obvious to have varied thickness of the sidewall of the container of modified Higareda through routine experimentation to arrive at a bottle having the desired strength properties while keeping production cost in mind.  Varying the thickness of the sidewall of the container of modified Higareda through routine experimentation would have produced a bottle that is the same as that claimed (see MPEP 2144.05 II). The Examiner notes that Applicant has not pointed to any objective data which demonstrates that there is any criticality to claimed container wall thicknesses.  

Claims 1, 3-5, 9, 21-27, and 29-34are rejected under 35 U.S.C. 103 as being unpatentable over Higareda in view of Kaneoka et al., JP 2000-219728 (“Kaneoka”)(previously cited).
Regarding claims 1, 2, 4, 21, 22, and 29-31, Higareda discloses an improved top load strength resin container having a base, a barrel comprising a plurality of sidewalls which connect to and extend away from the base, a neck region, and an opening (i.e. a mouth) [0003, 0010, 0043, Fig. 1]. The container may be formed from PET [0042]. Higareda teaches that by adjusting the structural features of the container wall it is possible to reduce the weight of the container without sacrificing its interior volume or top load strength [abstract, 0068]. Higareda discloses an embodiment of the container (referred in the reference as Bottle 80) having an average mass of 40.1 g and an internal volume of 813.5 cm3 wherein the container exhibits an average top load strength of 60.7 lbf [0080-0081, Fig. 22]. The mass to volume ratio of this container is about 0.049 g/cm3 which meets the requirement of claim 1. The average top load strength of the container meets the top load strength limitation recited in claims 1 and 21. The mass of the container reads on the mass recited in claim 3 and 21 and the internal volume reads on the volume recited in claim 4.  The container comprises a sidewall the thickness of which varies from 0.013 to 0.016 inches (i.e. from about 0.33 to about 0.4 mm) [0080, Table 14 – top line] which reads on the claimed sidewall thickness range.  
Higareda is silent regarding the PET resin of the container being having an intrinsic viscosity (IV) of 0.75 dL/g.
Kaneoka discloses a high quality, post-consumer recycled PET resin which is suitable for producing containers and which exhibits an IV of from 0.72 to 0.85 dL/g [0001, 0013, 0020-0030, claims 1 and 4]. 
Higareda and Kaneoka are both directed towards containers formed from a PET resin. It would have been obvious to one of ordinary skill in the art at the time of the instant application was effectively filed to have modified the container of Higareda by forming it from the PET resin disclosed by Kaneoka because the PET resin was art recognized as being suitable for the purpose of forming containers (see MPEP 2144.07). Additionally, it would have been obvious to one of ordinary skill in the art to have modified the container of Higareda by forming it from the PET resin of Kaneoka in order to take advantage of the resin being derived from a recycled material.
The IV value of the PCR PET resin of the container of modified Higareda would have encompassed, and therefore rendered obvious the claimed IV value.  Regarding the ΔE*ab value of the claimed container relative to a reference container it is noted that the container of modified Higareda would have identical to or substantially identical to the invention claimed and disclosed by Applicant in terms of the being formed from a recycled PET resin having the claimed IV value. Additionally, it is noted that Applicant’s specification does not disclose that the PET resin of the claimed article is required to have been processed or conditioned in any particular way. As such, in the absence of objective evidence to the contrary, there is a reasonably expectation that the container of modified Higareda would have intrinsically met the ΔE*ab
Regarding the storage modulus of the claimed container it is noted that Applicant’s specification also discloses that the PET resin of the container has a particular storage modulus and intrinsic viscosity and that the storage modulus and intrinsic viscosity of the resin is generally dependent on the average molecular weight of the polymer of the resin [0053, 0063]. From the above described disclosure regarding the relationship between storage modulus, intrinsic viscosity, and molecular weight, there is reasonable expectation that the container formed from PET resins having the same IV value would intrinsically have the same storage modulus. As such, since the IV of the PET resin of the container of modified Higareda would have been the same as that disclosed by Applicant as being suitable for forming the claimed container, there is reasonable expectation that the container would had a storage modulus which meets the limitation of claim 1 and 21 (see MPEP 2112V).
Regarding the mass of the barrel and neck of the bottle the Examiner contends that it is logical that the strength of a bottle can be varied by varying thickness of the bottle sidewall (i.e. the barrel and neck) and by extension varying the mass of the barrel and neck.  It is also logical that increasing the thickness of the sidewall of a bottle comes at the cost of using more material and therefore results in an increase in the manufacturing cost.  As such, the Examiner contends that it would have been obvious to have varied thickness of the barrel and neck of the container of modified Higareda through routine experimentation to arrive at a bottle having the desired strength properties while keeping production cost in mind. Varying the thickness of the neck and sidewall of the container of modified Higareda through routine experimentation would have produced a bottle that is the same as that claimed (see MPEP 2144.05 II). 
Regarding claim 5, Higareda teaches that Bottle 80 comprises a sidewall having a maximum thickness of 0.014 inches (i.e. about 0.356 mm)[0080, Table 14 – under “90°”] which reads the claimed maximum wall thickness.
Regarding claim 9, Higareda teaches that the container may comprise threads at the neck region in to allow for a screw cap to be used to close the mouth of the container [0045, Fig. 4].  Since threads that are suitable for engaging with a screw cap it would also be suitable for coupling with a trigger spray head as claimed.
Regarding claims 23-25, Higareda teaches that at least one of the sidewalls of the disclosed container has a thickness ranging from 0.018 inches to 0.023 inches (i.e. from about 0.457 to about 0.584 mm) [0080, Table 14, under “270 °”].
Regarding claim 26, modified Higareda is silent regarding the thickness of the mouth of the disclosed container. However, it logically follows the thickness that the strength of any section of the disclosed container is determined by the thickness of the section.  As such, the Examiner contends that it would have been obvious to one of ordinary skill in the art to have increased or decrease the thickness of the container disclosed by modified Higareda through routine experimentation in order to achieve a desired strength while at the same time trying to reducing the amount of material used (and therefore the cost) in the container (see MPEP 2144.05 II).  Varying the thickness of the mouth portion of the container of modified Higareda through routine experimentation would have produced a container that is the same as that claimed.  
Regarding claim 27
Regarding claim 32, Higareda discloses an embodiment of the container (referred in the reference as Bottle 80) having an average mass of 40.1 g [0080-0081, Fig. 22].  The mass of the disclosed container is so close (i.e. within 0.25%) to the mass of the claimed container that the two containers would be expected to have essentially the same physical properties. As such, in the absence of objective evidence regarding the criticality of the claimed container weight, the Examiner reasonably interprets the mass of the container of modified Higareda as being close enough to support a prima facie case of obviousness (see MPEP 2144.05 II).  
Regarding claim 33, while Kaneoka discloses a PET resin which is produced in part via solid state polymerization method, the recitation in claim 33 that the PET does not undergo solid-state polymerization is a product by process limitation as it pertains to the method by which the PET resin is made and not any specific chemical, structural, and/or physical feature of the PET resin itself.  MPEP 2113 establishes that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  Further, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  Therefore, absent evidence of criticality regarding the presently claimed lack of undergoing a solid-state polymerization and given that 
Regarding claim 34, regarding the mass of the barrel and neck of the bottle the Examiner contends that it is logical that the strength of a given position of a container can be varied by varying thickness of the sidewall and by extension varying the mass of the sidewall.  It is also logical that increasing the thickness of the sidewall of a bottle comes at the cost of using more material and therefore results in an increase in the manufacturing cost.  As such, the Examiner contends that it would have been obvious to have varied thickness of the sidewall of the container of modified Higareda through routine experimentation to arrive at a bottle having the desired strength properties while keeping production cost in mind.  Varying the thickness of the sidewall of the container of modified Higareda through routine experimentation would have produced a bottle that is the same as that claimed (see MPEP 2144.05 II). The Examiner notes that Applicant has not pointed to any objective data which demonstrates that there is any criticality to claimed container wall thicknesses.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Higareda in view of Peters or Higareda in view of Kaneoka as applied to claim 1 above, and further in view of MPW Staff, Plastics Today, published online at https://www.plasticstoday.com/content/new-additive-gives-
pet-packaging-s-surface-friction-slip/39322203613804 on 23 February 2010 (“Plastics Today”)(previously cited).
Regarding claim 7, as is described above, modified Higareda teaches containers which meet the limitations of claim 1. Modified Higareda is silent regarding the PET resin of the container comprising a slip agent.
Plastics Today teaches adding a slip additive to PET resins used in making containers (paragraphs 1-4). The slip additive reduces mold release force, scratching, and scuffing (paragraph 2). 
Modified Higareda and Plastics Today are directed towards PET containers. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated a slip agent into the PET resin of the container of modified Higareda as taught by Plastics Today in order to reduce the mold release force, scratching and scuffing of the container. It would have also been obvious to one of ordinary skill in the art to have increased or decreased the amount of slip agent in the PET resin through routine experimentation to arrive at a desired level of mold release force, scratching and scuffing while maintaining the strength properties and cost of the container. Varying the amount of slip agent in the PET resin of the container of modified Higareda through routine experimentation would have produced a container which meets the limitations of claim 7.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Higareda in view of Peters or Higareda in view of Kaneoka as applied to claim 1 above, and further in view Danielson et al., US 2003/0209698 (“Danielson”)(previously cited).
Regarding claim 8, as is described above, modified Higareda teaches containers which meet the limitations of claim 1. Modified Higareda is silent regarding the PET resin of the container comprising a toner.
Danielson discloses a toner combination for use in polyester resins, including PET, which provides effective toning to combat yellowing while providing highly desirable low haze and increased brightness [0001, 0007, 0010]. The polyester resin comprising the disclosed toner may be used in forming articles including containers [abstract, 0001]. Danielson teaches incorporating the toner combination of into the polyester resin in amounts of from about 0.001 to about 100 ppm (i.e. from about 1x107 to about 0.01 wt%) [0010]. 
Modified Higareda and Danielson are both directed towards molded PET containers. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have incorporated the toner combination of Danielson into the PET resin from which the container of Higareda would have been made in order to combat yellowing.  The range of amounts of toner in the resin of the resulting container would have overlapped, and therefore rendered obvious, the range of amounts claimed (see MPEP 2144.05).

Response to Arguments
Applicant's arguments filed 3 May 2021 have been fully considered but they are not persuasive. 

    PNG
    media_image1.png
    579
    423
    media_image1.png
    Greyscale
On page 8 of the remarks Applicant asserts that the Higareda does not teach or suggest a container having the claimed mass and profile characteristics.  However, given that modified Higareda teaches a container having the claimed mass, volume, mass to volume ratio, PET resin, and top load strength it appears that any difference in profile between the container of modified Higareda and the claimed container is merely a change in shape.  This is particularly true given the degree of similarity between the shape of the container taught by the applied prior art and the shape of the container disclosed by Applicant.

    PNG
    media_image2.png
    547
    471
    media_image2.png
    Greyscale







	Container disclosed by Higareda	Container disclosed by Applicant

As can be seen in the figure above, the container disclosed by the Higareda reference (left panel) is identical or substantially identical to the container disclosed by Applicant (right panel) in terms of overall shape. It is noted that MPEP 2144.04 IV(B) establishes that merely changing the shape of a container is obvious in the absence of persuasive evidence that the claimed configuration is significant.
Additionally, the Examiner contends that it would have been obvious for one ordinary skill in the art to have varied the thickness of the sidewall of the container disclosed by Higareda in order to arrive at a desired strength property while keeping cost in mind.  As such, given that Applicant has not provided any objective evidence which demonstrates that there is any criticality associated with the claimed profile and mass properties, Applicant’s argument is not found persuasive.  
On pages 8 and 9 of the remarks Applicant asserts that it would be improper to assert that it would have been obvious to modify Higareda thickness and mass profile characteristics recited in claim 1.  However, Applicant has not actually demonstrated that there any significant difference between the profile of the claimed container and the container of Higareda.  Even if there is some degree of difference, the Examiner contends that while Higareda may focus on using less material, one of ordinary skill in the art would readily understand that there is tradeoff between removing material and container strength.  Therefore, given that Higareda does not teach that the mass and thickness profile of the bottle cannot be varied in order to arrive a desired strength value, it is proper to concludes that an artisan of ordinary skill would have considered varying the mass and thickness profile of the sidewall of the container of Higareda in order to arrive at a desired strength characteristic.  For the reason, Applicant’s argument is not found persuasive.
On page 9 of the remarks Applicant asserts that the Office has relied upon hindsight to arrive at the inventive concept.  However, the Examiner contends that the given that the container disclosed by Higareda is identical or substantially identical in terms of its shape, mass, volume, top load strength, and volume to mass ratio, it prima facie case of obvious rooted in the teachings of the prior art and not hindsight reasoning.  Applicant has not come forth with objective evidence which demonstrates that the instantly container is patentably distinct from the container taught by the applied art.  As such, Applicant’s argument is not found persuasive.
On pages 9 and 10 of the remarks Applicant asserts that using a PET resin having an IV of less than about 0.8 dL/g would go against the teachings of Higareda because there is an expectation that lower IV resins would deleteriously affect the characteristics of the container such as top load strength.  However, it is noted that Higareda is entirely silent regarding there being a need for a specific IV value which suggests that IV is not a critical feature in producing the container of Higareda.  Additionally, while Higareda is silent regarding IV, both Peters and Kaneoka teach that a PET resin having an IV value as low as 0.7 dL/g is suitable for producing blow molded bottles (see Peters ¶ 0014, 0015 and Kaneoka ¶ 0015).  Taken together the teachings of the applied prior art would lead one of ordinary skill in the art to have considered using a PET resin having an IV value as low as 0.7 dL/g to produce the container of Higareda.  Furthermore, Applicant has not objectively demonstrated that one of ordinary skill in the art would expect that a PET resin having an IV of from 0.68 to 0.75 dL/g would be inadequate to form the container of Higareda.  Applicant has also not 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079.  The examiner can normally be reached on M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/Primary Examiner, Art Unit 1782